APR. 5. 200012:52PM PUTNAM LEGAL () NO. P. 2 PARTICIPATION AGREEMENT PUTNAM VARIABLE TRUST PUTNAM MUTUAL FUNDS CORP and PRINCIPAL MUTUAL LIFE INSURANCE COMPANY THIS AGREEMENT, made and entered inro as of this Id4 day of n7. 19%' among Principal Mutual Life Insurance Company (the "Company"),an Iowa corporation, on its own behalf and on behalf of each separate account of the Company set fonh on Schedule A hereto, as such Schedule mav be amended from time to rime (each such account hereinafter referred to as the "~ccount")PUTNAM. VARlABLE TRUST (the "Trust"),a Massachuserts business trust, and PUTNAM MUTUAL FUNDS CORP. (the "Underwriter"), a Massachusetts corporation. WHEREAS, the Trust is an open-end diversified management investment company and is available to act as the investment vehicle for separate accounts established for variable life insurance policies and variable annuity contracts (collectively, the "Variable Insurance Products") to be offered by insurance companies which have entered inro Participation Agreements with the Trust and rhe Underwriter (the "Paniciparing Insurance Companies");and WHEREAS, the beneficial interest in the Trust is divided into several series of shares, each designated a "Fund and representing the inrerest in a particular managed portfolio of securities and other assets; and WHEREAS, the Tmst has obtained an order from the Securities and Exchange Commission, dated December 29, 1993 (File No. 8 12-86 1. 2), granting the variable annuity and variable life insurance separate accounts participating in the Trust exemptions from the provisions of sections 9(a), 13(a), 15(a) and -15(b) of the Investment Companv Act of 1940, as amended (the "1.940 Act"), and RuIes 6e- 2(b) ( 15) and 6e-3(T)(b)(15) thereunder, to rhe extent necessary to permit shares of the Trust to be sold to and held by variable annuity and variable life insurance separate accounts of the Participating Insurance Companies (the "Shared Funding Exemptive Order"); and 04/05/00 WED 11:Ol [TX/RX NO 76491 @002 APR. 5. 2000 12:52PM PUTNAM LEGAL () NO. P. 3 WHEREAS, the Trust is registered as an open-end management investment company under the Act and the sale of its shares is registered under the Securities Act of 1933,as amended (the " 1933 Act"); and WHEREAS, the Cornpanv has registered or will regisrer certain variable life and/or variable annuity contra& under the 1933Act and any applicable state securities and insurance law; and WHEW, each Account is a duly organized, validly existing separate account, established by resolution of the Board of Direcrors of the Company, on the date shown for suck Accounr on Schedule A hereto, to set aside and invest assets attributable to one or more variable insurance contracts (the "Contracts");and WHEREAS, the Companv has registered or will register rhe Account as a unit invesrrnent trust under the 1940 Acr; and WHEREAS, the Undenvriter is registered as a broker dealer with the Securities and Exchange Commission under the Securities Exchange Act of 1934,as amended (the " Act"), and is a member in good standing of the National Association of Securities Dealers, Inc. (the "NASD"); and WHEREAS, to the exrent permitted by applicable insurance laws and regulations, the Company intends to purchase shares in certain Funds ("Authorized Funds") on behalf of each Account to fund certain of the Contracts and the Underwriter is authorized to sell such shares to unit investment trusts such as each Account at net asset value; NOW, THEREFORE, in consideration of the promises herein, the Company, the Trust and the Underwriter agree as follows: AKTICLE 1. Sale of Trust Shares 1 1 The Underwriter agrees, subject to the Trust's rights under Section 1.2 and otherwise undex this Agreement, to sell to the Company those Trust shares representing interests in Authorized Funds which each Account orders, executing such orders on a daily basis at the net asset value next computed after receipt by the Trusr ox its designee of the order for the shares of the Trust. For purposes of this Section 1. 1, the Company shall be the designee of the Trusr for receipt of such orders from each Account and receipt by such designee shall constitute receipt by the Trust; provided that the Trust receives notice of such order by 9:30 a.m. Eastern time on the next following Business Day. "Business Day" shall mean any day on 2 04/05/00 WED 11:Ol [TX/RX NO a003 AFRO 5. 2000 12:52?M PUTNAM LEGAL (617 292 NO. P. 4 which the New York Stock Exchange is open for trading and on which the Trust caiculates its net asset value pursuant to the d e s of the Securities and Exchange Conunission. The initial Authorized Funds are set forth in Schedule B, as such schedule is amended from time to time. 1.2 The Trust agrees to make its shares available indefinitelv for purchase at the applicable net asset value per share by the Company and its ~ccbuntson those d a y on which the Trust calculates its net asset value pursuant to rules of the Securities and Exchange Commission and the Trust shall use reasonable effons to calculate such net asset value on each day on which the New York Stock Exchange is open for trading. Notwirhsranding the foregoing, the Trustees of rhe Trust (the "T~stees")may refuse to sell shares of any Fund to the Company or any other person, or suspend or terminate the offering of shares of any Fund if such action is required by law ox by regulatory authorities having jurisdiction over the Tmsr or if the Trustees determine, in the exercise of their fiduciary responsibilities,that to do so would be in the bes interests of shareholders. 1.3 The Trust and the Undenvriter agree that shares of the Trust will be sold only to Participating Insurance Companies and their separate accounts. No shares of any Fund will be sold to the general public. 1.4 The Trusr shall redeem its shares in accordance with the terms of its then current prospectus. For purposes of this Secrion 1.4, the Company shall be the designee of the Trust for receipt of requests for redemption from each Account and receipt by such designee shall constitute receipt by the Trust; provided that the Trust receives nouce of such request for redemption by 9:30 am., Eastern time, on the next followingBusiness Day. 1.5 The Company shall purchase and redeem the shares of Authorized Funds offered by the then currenr prospectus of the Trust in accordance with the provisions of such prospectus. 1.6 The Company shalI pay for Trust shares on the next Business Day after an order to purchase Trust shares is made in accordance with the provis<ons of Secrion 1.1 hereof. Payment shalI be in federal funds transmitted by wire. 1.7 Issuance and transfer of the Trust's shares will be by book entry only. Share certificates will not be issued to the Company or any Account. Shares ordered from the Trust will be recorded as instructed by the Company to the Underwriter in an appropriate title for each Account ox the appropriate sub-account of each Account. .
